


Exhibit 10.7

Terms of Non-Employee Director Compensation
Under the Medtronic, Inc. 2008 Stock Award and Incentive Plan

 

Each director serving on the Board who is not an employee of the Company or an
Affiliate (each, a “Non-Employee Director”) shall be compensated as provided
below and as determined by the Board from time to time (the terms set forth
below shall remain in effect until modified by the Board or the Compensation
Committee of the Board. Equity compensation awards granted pursuant to this
Exhibit A shall be granted under the Medtronic, Inc. 2008 Stock Award and
Incentive Plan (the “Incentive Plan”). Unless otherwise defined below,
capitalized terms set forth in this Exhibit A shall have the meaning given to
them in the Incentive Plan.

 

Annual Retainers and Annual Stipends

 

Each Non-Employee Director shall be paid an annual retainer equal to $80,000
(the “Annual Retainer”). Any Non-Employee Director serving as Chair of each of
the Compensation, Technology and Quality and Corporate Governance Committees of
the Board shall receive, in addition to the Annual Retainer, an annual stipend
of $10,000 (the “Annual Stipends”).

 

Any Non-Employee Director serving as Chair of the Audit Committee of the Board
shall receive, in addition to the Annual Retainer, an annual stipend of $15,000,
and any other Non-Employee Director serving as a member of the Audit Committee
shall receive an Annual Stipend of $5,000 (the “Audit Committee Annual
Stipends”).

 

The Annual Retainer, Annual Stipends and Audit Committee Annual Stipends shall
be paid in cash in two equal installments payable, respectively, within 10 days
following the end of the Company’s second fiscal quarter and within 10 days
following the end of the Company’s fiscal year. Notwithstanding the foregoing,
the amount payable in respect of the Annual Retainer, Annual Stipends and Audit
Committee Annual Stipends shall be reduced by 25% for each Non-Employee Director
who fails to attend at least 75% of the total meetings of the Board and
Committees of the Board on which such director served during the fiscal year,
such reduction to be applied to payments to be made within 10 days following the
end of the Company’s fiscal year.

 

Special Committee Fees

 

In addition to the foregoing amounts, each Non-Employee Director serving on a
Special Committee of the Board shall be paid an annual fee of $10,000 (the
“Special Committee Fees”). The Special Committee Fees shall be paid in cash in
two equal installments payable, respectively, within 10 days following the end
of the Company’s second fiscal quarter and within 10 days following the end of
the Company’s fiscal year.

 


--------------------------------------------------------------------------------


Annual Option Awards

 

On the first day of the fiscal year of the Company, each Non-Employee Director
shall be granted a number of Options equal to the Annual Retainer divided by the
Fair Market Value of a Share of Common Stock (the “Annual Option Award”). If
there is an increase in the Annual Retainer after the Annual Option Award is
granted, each Non-Employee Director shall automatically be granted, as of the
date such increase is approved, a supplemental Annual Option Award equal to (1)
the amount of such increase divided by (2) the Fair Market Value of a Share of
Common Stock.

 

Initial Option Awards

 

On the first day of the fiscal quarter immediately following the fiscal quarter
during which a Non-Employee Director first becomes a director, such Non-Employee
Director shall be granted (1) that number of Options equal to twice the Annual
Retainer divided by the Fair Market Value of a Share of Common Stock and (2)
that number of Options equal to (x) the Annual Retainer divided by the Fair
Market Value of a Share of Common Stock multiplied by (y) a fraction, the
numerator of which is the number of days remaining in the fiscal year from the
date of the Non-Employee Director’s commencement of service on the Board through
the end of such fiscal year and the denominator of which is 365 (these grants
are together referred to as the “Initial Option Award”). No Non-Employee
Director shall receive more than one Initial Option Award during his or her
lifetime.

 

The Annual Option Award and Initial Option Award shall be satisfied with Options
granted under the Incentive Plan, and such Options shall be immediately vested
on the date of grant; provided, however, that in no event shall a Non-Employee
Director initially appointed by the Board be entitled to exercise an Option
unless, and until such time as, such director shall have been elected to the
Board by the shareholders of the Company. The exercise price each Option granted
pursuant to an Annual Option Award or Initial Option Award shall equal the Fair
Market Value of a Share of Common Stock on the Grant Date. The Award Agreement
in respect of such Options shall provide that the Options shall expire on the
earlier of (1) the tenth anniversary of the date on which the Options are
granted and (2) the fifth anniversary of the date on which the grantee
Non-Employee Director ceases to serve as a member of the Board.

 

Restricted Stock Unit Awards

 

On the first business day of each fiscal year of the Company, each Non-Employee
Director who is then a member of the Board shall be granted that number of
Restricted Stock Units (the “Deferred Units”) equal to (1) the Annual Retainer
in effect for the preceding fiscal year divided by the Fair Market Value of a
Share on such date, multiplied by (2) the Pro-Ration Factor. For each
Non-Employee Director, the Pro-Ration Factor means (1) in the case of a
Non-Employee Director who was a Non-Employee Director for the entire preceding
fiscal year and (x) attended at least 75 percent of the regular and special
meetings of the Board and the committees of the Board, during such fiscal year,
on which the Non-Employee Director serves (the “Meetings”), 100% or (y) did not
attend at least 75% of the Meetings, 75%; and (2) in the case of a Non-Employee
Director who was a Non-Employee Director for a portion of such fiscal year and
(x) attended 75% of the Meetings occurring during such portion of the fiscal
year (the “Applicable Meetings”), a percentage determined by dividing the number
of days during such fiscal year that such Non-Employee Director served as a
Non-Employee Director by the total number of days in such fiscal year or (y) did
not attend 75% of the Applicable Meetings, the product of (A) the fraction
determined pursuant to provision (2)(x) of this sentence and (B) 75%. Each
Non-Employee Director who retires prior to the last day of each fiscal year
shall be granted a number of Deferred Units equal to (1) the Annual Retainer
paid during such year divided by the Fair Market Value of a Share on such
Non-Employee Director’s retirement date, multiplied by (2) the Pro-Ration
Factor. In addition, each Non-Employee Director shall subsequently be granted
additional Restricted Stock Units reflecting deemed reinvestment of any amounts
that would have been paid in cash dividends with respect to the Deferred Units.

 


--------------------------------------------------------------------------------


The Award Agreement in respect of the Deferred Units shall provide that the
Deferred Units shall be immediately vested; provided, however, that Deferred
Units awarded to a Non-Employee Director initially appointed by the Board shall
not vest unless, and until such time as, such director shall have been elected
to the Board by the shareholders of the Company. The Award Agreement shall
further provide that the Deferred Units shall be settled in Shares, and that
such settlement shall be governed by any election previously made by the grantee
Non-Employee Director in respect of the deferred stock unit account established
pursuant to the Medtronic, Inc. 1998 Outside Director Stock Compensation Plan
(the “Deferred Account”), unless and until such election is changed in
accordance with procedures established by the Committee.

 

If no such election in respect of the Deferred Account has been made, or no such
Deferred Account for the grantee Non-Employee Director exists, the Non-Employee
Director shall be provided the opportunity to elect whether the Deferred Units
will be settled in a single lump sum or in five annual installments; provided,
however, that any such election shall not be effective unless made on or before
December 31 of the calendar year before the calendar year in respect of which
such Deferred Units are granted. In the event that no election has been or may
be made in respect of the Deferred Units for any Non-Employee Director, the
Award Agreement shall provide that the Deferred Units shall be settled in a lump
sum of Shares on the date on which the Non-Employee Director ceases for any
reason to be a member of the Board. In all other respects, the grant,
settlement, and vesting of the Restricted Stock Units shall be governed by the
terms of the applicable Award Agreement and the Incentive Plan.

 

Removal for Cause

 

In the event that a Non-Employee Director is removed from the Board for Cause
before a Change of Control (a “Removed Director”): (1) all Options granted to
the Removed Director pursuant to an Annual Option Award or Initial Option Award
shall immediately expire and be forfeited and (2) unless the Board or Committee
determines in connection with or after such removal to forfeit Deferred Units
granted to the Removed Director, such Deferred Units shall be settled pursuant
to the Removed Director’s valid elections with respect thereto or, if no such
election exists, in a lump sum of Shares on the date on which the Removed
Director ceases to be a member of the Board. In addition, if the Removed
Director has received or been entitled to delivery of Shares within six months
before the date of removal, the Board or the Committee, in its sole discretion,
may require the Removed Director to return or forfeit all or a portion of such
Shares and receive back any exercise price paid therefor, or may require the
Removed Director to pay the Company the value of such Shares less any exercise
price paid therefor, determined as of the date of the exercise or delivery of
the Award, as the case may be, in the event that the Board or the Committee, in
its sole discretion, determines that, whether before or after removal the
Removed Director (1) engaged in competition with the Company or any Affiliate,
(2) disclosed, without authorization, material proprietary information of the
Company or any Affiliate, (3) violated applicable business ethics policies or
business policies of the Company or any Affiliate or (4) engaged in any conduct
that the Board, in its sole discretion, determines to warrant such return or
forfeiture. The Board’s or the Committee’s right to require such return or
forfeiture must be exercised within 90 days after the later of (1) the date of
removal or (2) the discovery of an occurrence described in provisions (1)
through (4) of the previous sentence, but in no event later than 15 months after
the date of removal.

 

Share Retention

 

Shares received pursuant to Annual Option Awards, Initial Option Awards and
Deferred Units shall be subject to the Company’s Officer and Director Stock
Retention Guidelines.

 


--------------------------------------------------------------------------------